Citation Nr: 1120423	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  06-11 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1969 to March 1971.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which declined to reopen a claim for service connection for PTSD for lack of new and material evidence.  The case was previously before the Board in November 2008, when it was reopened and remanded for further development.  It was remanded again in June 2009 and March 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the claim has been before the Board on three prior occasions and was remanded each time for further development.  Unfortunately, another remand is required.  Although the Board regrets the additional delay, it is necessary to ensure due process is followed and that the Veteran is afforded every possible consideration.

The Veteran is seeking service connection for PTSD, which he contends results from his experiences in service.  The pertinent issue is whether there is a valid diagnosis of PTSD associated with the his confirmed stressors.  In this regard, the record contains conflicting medical opinions provided by the same medical professional, without explanation as to the change in diagnosis.  In the last remand, the Board directed that the examiner who conducted those examinations be contacted to provide an explanation for the change in diagnosis.  If the examiner was unavailable, the Veteran was then to be scheduled for a new examination.  The record reflects that another examination was scheduled for the Veteran, which he failed to attend without any explanation or showing of good cause.  It is not evident, however, that the RO first attempted to contact the prior examiner before scheduling a new examination.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, another remand is required so that the examiner who evaluated the Veteran in October 2007 and June 2009 may be contacted as directed.  

The Board recognizes, and has informed the Veteran, that the examinations of record are inadequate.  In addition to requesting a clarification of prior opinions, the Board attempted to remedy this deficiency by scheduling the Veteran for another VA examination; however, he refused to appear, stating in an October 2009 letter that he "[does not] go anywhere" and that the examinations of record should be sufficient to adjudicate his claim.  These statements indicate that he is unwilling rather than unable to attend the examination.  Under these circumstances, the Board finds that VA has satisfied its duty to assist the Veteran in this respect.  Nonetheless, because a remand is necessary on other grounds, the Board will allow a final attempt to provide the Veteran with an adequate VA examination for his claimed psychiatric disabilities, if the examiner described above is unavailable to explain his prior diagnoses.  Should the Veteran again fail to report for the examination without showing good cause, the Board will adjudicate the claim based on the evidence available.  38 C.F.R. § 3.655.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who examined the Veteran in October 2007 and January 2009, with instructions to review the record and provide an explanation for the change in diagnoses.  The AMC/RO must specify for the examiner the stressors that are established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.  If PTSD is diagnosed, the examiner should specify (1) whether the confirmed in-service stressors were sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and an in-service stressor sufficient to produce PTSD.  If the examiner determines that a psychiatric diagnosis other than PTSD is warranted, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more likelihood) that the disorder began in or was caused by the Veteran's service.  

2. If the examiner is unavailable, or if he is unable to reconcile the two examinations, the Veteran should be afforded another examination with a different provider.  The claims file must be made available to the examiner for review in connection with the examination.  The AMC/RO must specify for the examiner the stressors that are established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.  Based on the examination and review of the record, the examiner must provide the following:

a. If PTSD is diagnosed, the examiner should specify (1) whether the confirmed in-service stressors were sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and an in-service stressor sufficient to produce PTSD.

b. If the examination results in a psychiatric diagnosis other than PTSD, provide an opinion as to whether it is at least as likely as not (a 50 percent or more likelihood) that the disorder began in or was caused by the Veteran's service.  

A rationale for each opinion should be set forth in the report provided.

3. In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


